DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/30/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected without traverse the invention of Group I, claims 1-11, drawn to a method of treating gum disease by using a filament coated with a drug.  
Claims 1-21 are pending in this action.  Claims 12-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 8 have been amended.  Claims 1-11 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2019/030250, filed May 1, 2019, which claims benefit of provisional U.S. Application No. 62/665,060, filed May 1, 2018.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “coated with polymer nanoparticles comprising a drug”.  Further, claim 8 (dependent on claim 1) recites the limitation “the drug in the coating is entrapment in a particle, the drug is encapsulated, or a combination there”.  In the present case, it is unclear what is understood as “polymer nanoparticles comprising a drug”, if the drug “is entrapment in a particle” OR “encapsulated”.  Clarification is required. 
Claims 2-7, 9-11 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, US 5,603,921 (cited in IDS), in view of Baker, US 2013/0058983, Petrus, US 5,875,799 (cited in IDS), Bible et al, US 5,692,530 (cited in IDS; hereinafter referred to as Bible), and Hill et al., US 6,575,176 (hereinafter referred to as Hill).  
Bowen teaches a medical dental floss and methods of using it for controlling the bacterial activity associated with gingivitis, i.e., a common and mild form of gum disease/periodontal disease (Abstract; Col. 1, Lns. 14-18, 59-48).  To this point Bowen teaches:
(i)  providing a dental floss comprising a flexible length of floss and having at least on the exterior thereof a coating of drugs, e.g., antimicrobials/chlorhexidine, or a dental floss with a surface coated with a soluble vehicle (e.g., polyethylene glycol) impregnated with a drug/antimicrobial (Col 4, Ln. 65-Col. 5, Ln. 6 as applied to claims 1, 2, 6, 8); and 
(ii)  further the floss is worked by the patient in the usual manner in the interdental spaces such that the floss is forcibly drawn below gingiva so as to wipe the medicament carried by floss directly on to the infected site, i.e., to the area affected by the periodontal disease/gum disease (Col. 5, Lns. 54-61 as applied to claim 1). 
Bowen teaches that one can incorporate the antimicrobial agent into the dental floss lubricant that transfer to the tooth surface and dissolve, leaving the antibacterial agent in place, and specifically teaches that for the purpose of the drug delivery system one can use polyethylene glycol (i.e., water soluble wax known as carbowax; see Wikipedia) as said lubricant (Col. 6, Lns. 4-15 as applied to claim 3). 
Bowen does not specifically teach the use of uniformly coated filament (claim 1), and also does not teach moving filament in and out of the gum pocket (claim 4) or securing the filament in the gum pocket for a pre-determined duration of time (claim 11).  Bowen teaches, however, that the amount of the drug that is able to be adsorbed onto the affected surface depends on the time it is in contact with the surface (Col. 2, Ln. 51- Col. 3, Ln. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use uniformly drug coated filament as well as move the filament in and out of the treated area or keep the filament in the gum pocket for pre-determine time.  One would do so with expectation of beneficial results that would allow controlling/providing the efficiency of treatment by controlling/optimizing drug delivery to the infected area.
Bowen also does not teach the use of polymer nanoparticles comprising a drug (Claim 1), and/or the use of antibiotics as instantly claimed (Claim 7).  
Baker teaches compositions comprising antibiotics that can be used for treating natural surfaces that contain bacterial biofilm and can be incorporated into a dental floss to be routinely used by any subject (Abstract; Para. 0127, 0131).  To this point, Baker teaches that said compositions may include such antibacterial compounds as penicillin, tetracycline, clindamycin, gentamicin, minocycline, amikacin, kanamycin, or other antibiotics known in the art (Para. 0136, 0148, 0191, 0215), and further teaches that the active agent can be coated or encased in a capsule (Para. 0169), or one can used microparticle or nanoparticle delivery elements, e.g., polymer particles or pellets for providing desired drug release (Para. 0231).  
Petrus teaches a method of treating systemic afflictions (e.g., gingivitis and periodontal disease) by using a dental floss of substantially uniform thickness or tape (e.g., multi-filament bundle of natural or synthetic fibers) impregnated or coated with an active therapeutic agents (e.g., antimicrobials, antibiotics/tetracycline, anti-inflammatory agents, antioxidants, anti-plaque agents, analgesics, etc.) and rubbing the floss against a mouth tissue to release the active therapeutic agent onto the tissue for penetration through the tissue (Claims 1, 2; Abstract; Col. 1, Lns. 5-14 and 26-67; Col. 7, Lns. 28-46).  Petrus teaches that the therapeutic agents may be encapsulated into small beads comprising polymers (e.g., ethyl cellulose) to preserve the active ingredient until release by mechanical action of flossing (Col. 8, Lns. 10-25).  
It would be obvious to use antibiotic/drug as the active agent for treatment gum disease as taught by Petrus and Baker preparing dental floss as taught by Bowen, because that would allow (i) targeting a specific-bacteria, increasing thereby the efficiency of treatment; (ii) preserving the active ingredient until release; and (iii) providing desired/controllable drug release.  
Bowen does not teach the filament is monolithic or comprises filaments braided together (claim 5), and also does not teach the use coating coated with precoat layer (claims 9, 10).   
Bible teaches a flexible braided dental floss having (i) increased tensile strength, (ii) reduced likelihood of fraying; (iii) improved cleaning; and (iv) comprising multiple braided threads that can be coated (Abstract; Col. 2, Lns. 40-61; Col. 4, Lns. 2-10).  
Hill teaches coated monofilament tapes with improved abrasive properties having a precoating that permanently holds abrasives to the tape during flossing, while simultaneously releasing a second saliva soluble overcoating containing therapeutic substances (Abstract; Col. 1, Lns. 35-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flexible braided dental floss as taught by Bible or monolithic floss comprising precoat layer as taught by Hill preparing dental floss taught by Bowen.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach allows increasing the floss strength and improve the cleaning.  

Response to Arguments
Applicant's arguments, filed 06/30/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to address newly introduced amendments and/or to clarify the position of the examiner.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615